Case 6:20-cv-00507 Document 1-1 Filed 06/08/20 Page 1 of 11




                  Exhibit A
                 Case 6:20-cv-00507 Document 1-1 Filed 06/08/20 Page 2 of 11

                                                                                                 USO08095879B2


(12) United States Patent                                                     (10) Patent No.:                US 8,095,879 B2
       Goertz                                                                 (45) Date of Patent:                      Jan. 10, 2012
(54) USER INTERFACE FOR MOBILE                                                  6,734,883 B1* 5/2004 Wynn et al. ................... T15,830
         HAND HELD COMPUTER UNIT                                                6,833,827 B2 * 12/2004 Lui et al. ........       ... 345,173
                                                                                6.988,246 B2 * 1/2006 Kopitzke et al.             T15,810
                                                                                7,006,077 B1 * 2/2006 Uusimaki ..........     ... 345,173
(75) Inventor: Magnus Goertz, Stockholm (SE)                                    7,030,861 B1 * 4/2006 Westerman et al. .......... 345,173
(73) Assignee: Neonode Inc., Santa Clara, CA (US)                                                   (Continued)
(*) Notice:           Subject to any disclaimer, the term of this                      FOREIGN PATENT DOCUMENTS
                      patent is extended or adjusted under 35            EP                O 330 767 B1     10, 1993
                      U.S.C. 154(b) by 1228 days.                                           OTHER PUBLICATIONS
(21) Appl. No.: 10/315,250                                               Carlson, Jeff. Visual Quickstart Guide Palm Organizers. Peachpit
                                                                         Press. 2000. Berkeley, CA. Pages xiii. 12, 25, 26, 28-30, 40, 47,246
(22) Filed:           Dec. 10, 2002                                      and 253.
(65)                 Prior Publication Data                                                         (Continued)
        US 2004/O1 O9013 A1     Jun. 10, 2004
                                                                         Primary Examiner — Ryan Pitaro
 51)
(51)    Int. Cl.                                                         74) Attorney,  Agent, or Firm — Soquel
                                                                                    ey, Ag                 C Groupp LLC
        G06F 3/00                  (2006.01)
(52) U.S. Cl. ......................... 715/716; 715/864; 715/702        (57)                      ABSTRACT
(58) Field of Classification Search .................. 7.                The present invention relates to a user interface for a mobile
        S         lication file f       let      h hist                  handheld computer unit, which computer unit comprises a
            ee appl1cauon Ille Ior complete searcn n1Story.              touch sensitive area (1), which is divided into a menu area (2)
(56)                     References Cited                                and a display area (3). The computer unit is adapted to run
                                                                         several applications simultaneously and to present an active
                  U.S. PATENT DOCUMENTS                                  application on top of any other application on the display area
       4,790,028 A 12/1988 Ramage
                                                                         (3). The menu area (2) is adapted to present a representation
       5,053,758. A * 10, 1991 Cornett et al. ................ 345,174   of a first (21), a second (22) and a third predefined (23)
       5,283,558 A        2f1994 Chan                                    function. The first function (21) is a general application
       5.406,307 A * 4/1995 Hirayama et al. ............ T15,800         dependent function, the second function (22) is a keyboard
       5,603,053 A * 2/1997 Gough et al. ..................... 710.5     function, and the third function (23) is a task and file manager.
       5,900,875 A * 5/1999 Haitani et al. ...               715,840     Any one of these three functions can be activated when the
       5,956,030 A * 9/1999 Conrad et al. ................ 715,769
       6,052,279 A * 4/2000 Friend et al. .................. 361,686     touch sensitive area (1) detects a movement of an object with
       6,085.204 A * 7/2000 Chijiwa et al.                   715,246     its starting point within the representation of the function on
       6,346,935 B1* 2/2002 Nakajima et al.                  345,173     the menu area (2) and with a direction from the menu area (2)
       6,542,191 B1 * 4/2003 Yonezawa ........            348,333.01     to the display area (3).
       6,597,345 B2 * 7/2003 Hirshberg ..................... 345,168
       6,639,584 B1 10/2003 Li
       6,727,917 B1 * 4/2004 Chew et al. ................... 71.5/765                     17 Claims, 4 Drawing Sheets
             Case 6:20-cv-00507 Document 1-1 Filed 06/08/20 Page 3 of 11


                                                             US 8,095,879 B2
                                                                        Page 2

             U.S. PATENT DOCUMENTS                                                             OTHER PUBLICATIONS
   7,159,763 B2 * 1/2007 Yap et al. ...................... 235,375                              G6       s
   7,225,408 B2*       5/2007 O'Rourke ...                      715,743      Strietelmeier, Julie. “Palm m100.” The Gadgeteer. 2000. <http://
   7,286,063 B2 * 10/2007 Gauthey et al.                      ... 341 (34    www.the-gadgeteer.com/review palm m100 review pp. 1-8.*
   7,880,724   B2* 22011  Nguyen et al.                          345,168     Venolia et al. T-Cube: A Fast, Self-Disclosing Pen-Based Alphabet,
2001/0002694   A1  6/2001 Nakazawa et al.                                    Apr. 24, 1994, pp. 265-270.*
2001/0022579   A1     9/2001 Hirabayashi                                     Venoila et al. T-Cube: A Fast, Self Disclosing Pen-Based Alphabet,
2001 OO26268   A1    10, 2001 Ito                                            1994, pp. 265-270.*
2001/0028344   Al    10/2001 Iwamoto et al.
2001/0055006   A1    12/2001 Sano et al.                                     Karlson et al. Appens and LaunchTile:Two Designs for One
2002fOOO2326   A1* 1/2002 Causey et al. .................         600/300    Handed Thumb Use on Small Devices, CHI 2005.*
2002/0027549   A1* 3/2002 Hirshberg ...                           345,168    Dulberget al. An Imprecise Mouse Gesture for the FAst Activation of
2002fOO46353   A1     4, 2002    Kishimoto ..                     713,202    Controls, Interact 1999, pp. 1-8.*
2002/0171691   Al    1 1/2002    Currans et al. ................ 345,864     Rogue, PalmPilot: The Ultimate Guide, 2nd Edition, 1998, O'Reilly
2004/0021643   Al      2, 2004   Hoshino et al. ............... 345,173      and Associates, Inc. pp. 1-17.
2004/0100510   A1* 5/2004        Milic-Frayling etal              345,864
2005.0035956   A1     2/2005     Sinclair et al. ................ 345, 184   * cited by examiner
      Case 6:20-cv-00507 Document 1-1 Filed 06/08/20 Page 4 of 11


U.S. Patent       Jan. 10, 2012   Sheet 1 of 4         US 8,095,879 B2




                i.
          Fig. 5. 22
        Case 6:20-cv-00507 Document 1-1 Filed 06/08/20 Page 5 of 11


U.S. Patent         Jan. 10, 2012       Sheet 2 of 4           US 8,095,879 B2

            233

        TASKMANAGER                                        E            4.
         1 PHONE
         2 SMS    N
                      OK / 232                         11Y-N-1
         3 CALCULATOR               3
         4 CAMERA
         5 CHAT                                                         4
         6 NOTEBOOK                                    F          -N
    I    7 MP3 PLAYER               231
         8 RECORDER
         9 E-MAIL                                              –
                                                                         4.
                                                  1                --
      Case 6:20-cv-00507 Document 1-1 Filed 06/08/20 Page 6 of 11


U.S. Patent       Jan. 10, 2012   Sheet 3 of 4         US 8,095,879 B2
      Case 6:20-cv-00507 Document 1-1 Filed 06/08/20 Page 7 of 11


U.S. Patent       Jan. 10, 2012   Sheet 4 of 4         US 8,095,879 B2




                                                  Fig. 14.
               Case 6:20-cv-00507 Document 1-1 Filed 06/08/20 Page 8 of 11


                                                      US 8,095,879 B2
                               1.                                                                       2
              USER INTERFACE FORMOBILE                                  sitive area, which touch sensitive area is divided into a menu
               HAND HELD COMPUTER UNIT                                  area and a display area, which computer unit is adapted to run
                                                                        several applications simultaneously and to present an active
                    TECHNICAL FIELD                                     application on top of any other application on the display
                                                                        area, the present invention teaches that the menu area is
   The present invention relates to a user interface for a              adapted to present a representation of a first, a second and a
mobile handheld computer unit, which computer unit com                  third predefined function, where the first function is a general
prises a touch sensitive area, and which touch sensitive area is        application dependent function, the second function is a key
divided into a menu area and a display area.                       10
                                                                        board function, and the third function is a task and file man
   The computer unit is adapted to run several applications             ager. The present invention also teaches that any one of these
simultaneously and to present any active application on top of          three functions can be activated when the touch sensitive area
any other application on the display area.                              detects a movement of an object with its starting point within
   The present invention also relates to an enclosure for a             the representation of the function on the menu area and with
handheld computer unit.                                            15   a direction from the menu area to the display area.
   The present invention also relates to a computer readable               With the purpose of providing a simple way of managing
medium. A computer program product with computer pro                    any application or the operations system, the present inven
gram code is stored within the computer readable medium,                tion teaches that if the first function is activated, the display
which code, when read by a computer, will make it possible              area is adapted to display icons representing services or set
for this computer to present a user interface according to the          tings, depending on the current active application. One of the
invention.
                                                                        icons always represents a "help'-service, regardless of appli
           DESCRIPTION OF BACKGROUND ART                                cation. The icons are adapted to represent services or settings
                                                                        of the operations system of said computer unit, Such as back
   Mobile handheld computers are known in various embodi                ground picture, clock, users, help, etc. if no application is
ments. One kind of handheld computer is the personal digital       25   currently active on the computer unit.
assistant (PDA), which is getting more and more powerful.                  Selections of preferred service or setting is done by tapping
   Another kind of handheld computer unit is the mobile                 on corresponding icon.
phone, which also is getting more and more powerful. There                 With the purpose of providing the access to a text input
are also examples of where the mobile phone and the PDA are             function in any application in the computer unit, the present
merging into one unit.                                             30   invention teaches that when the second function is activated,
   A third kind of handheld computer is the laptop computer,            the display area is adapted to display a keyboard and a text
which is getting smaller and Smaller, even competing in size            field,
with the PDAs.                                                             If a text passage in an active application is highlighted, then
   The need to manage more information has led the devel                this text passage is displayed in the text field for editing
opment towards new solutions regarding user interfaces and         35   through the keyboard and that the highlighted text passage is
navigation. The PDA’s and mobile phones are getting larger              replaced by the edited text passage when the second function
and larger in order to provide a user-friendly interface.               is deactivated.
   Since the users have gotten used to Small handheld units, it           If no text passage in an active application is highlighted,
is hard to move towards larger units. This has led to foldable          then the text field is available for inputting and editing of text
keyboards, different kinds of joysticks and different kinds of     40   through the keyboard.
touch sensitive displays and pads intended to help in provid              In the case of the latter the first function can be activated, or
ing a user interface that is suitable for Small handheld com            the second function can be closed, in which a choice of saving
puter units.                                                            or deleting the inputted text is given. The choice of saving the
                                                                        inputted text results in an activation of the first function. In
      SUMMARY OF THE PRESENT INVENTION                             45   this case the first function will present services or settings
                                                                        available for the inputted text, such as saving the inputted text
                     Technical Problems                                 for later use, using the inputted text as telephone number in a
                                                                        telephone application, or sending the inputted text as message
   It is a problem to provide a user-friendly interface that is         in communications application.
adapted to handle a large amount of information and different      50      In order to provide a task and file management in a user
kinds of traditional computer-related applications on a small           interface for a handheld mobile computer, the present inven
handheld computer unit.                                                 tion teaches that, if the third function is activated, the display
   It is a problem to provide a user interface that is simple to        area is adapted to display a list with a library of available
use, even for inexperienced users of computers or handheld              applications and files on the computer unit. A selection of an
devices.                                                           55   application will start the application, and a selection of a file
  It is a problem to provide a small handheld computer unit             will open the file in an application intended for the file.
with an easily accessible text input function.                             A selection of an application or a file is done by moving the
  It is also a problem to provide a simple way to make the              object so that the representation of desired application or file
most commonly used functions for navigation and manage                  is highlighted, removing the object from the touch sensitive
ment available in the environment of a small handheld com          60   area, and then tapping on the touch sensitive area.
puter unit.                                                                According to the present invention a navigation in the listis
                                                                        performed by moving the object in a direction towards the top
                           Solution                                     of the list or towards the bottom of the list. This will cause the
                                                                        marking to move in the same direction. The speed of the
   Taking these problems into consideration, and with the          65   movement of the marking is lower than the speed of the
staring point from a user interface for a mobile handheld               movement of the object, with the purpose of making the
computer unit, which computer unit comprises a touch sen                navigation easier.
               Case 6:20-cv-00507 Document 1-1 Filed 06/08/20 Page 9 of 11


                                                       US 8,095,879 B2
                             3                                                                        4
  The user interface of the present invention is specifically           According to the present invention the menu area 2 is
adapted to be used with a small computer unit where the size         adapted to present a representation of a first 21, a second 22
of the touch sensitive area is in the order of 2-3 inches, The       and a third 23 predefined function.
user interface is also adapted to be operated by one hand,              The first function 21 is a general application dependent
where the object can be a finger, such as the thumb, of a user 5 function, the second function 22 is a keyboard function, and
of the computer unit.                                                the third function 23 is a task and file manager.
                                                                        FIG. 2 shows that any one of these three functions 21, 22.
                          Advantages                                 23 can be activated when the touch sensitive area 1 detects a
                                                                     movement of an object 4 with its starting point A within the
   Those advantages that can be primarily associated with a 9 representation of a function on the menu area 2 and with a
user interface or a computer readable medium according to direction B from the menu area 2 to the display area 3.
the present invention reside in the ability to establish a user         FIG. 3 shows that if the first function 21 is activated, then
friendly interface for small handheld computers, both regard the display area 3 is adapted to display icons 211, 212, 213,
ing general application set-up functions, text input functions, 214, 215, 216 representing services or functions depending
and file and task management.                                     15 on the current active application. One of the icons, in the
                                                                     figure exemplified by icon 211, always represents a “help'-
       BRIEF DESCRIPTION OF THE DRAWINGS                             service, regardless of application. Any key that, because of
                                                                     lack of space on the display area, or because the key should be
   The present invention will now be described in more detail 2O hidden from the active application, or because of any other
with reference to the accompanying drawings, in which                reason is not shown on the display area of an active applica
   FIG. 1 is a schematic and highly simplified view of a touch tion, can be represented by one of the icons 212, 213, 214,
sensitive area on a mobile handheld computer unit;                   215, 216 that is shown when the first function 21 is activated.
   FIG. 2 is a schematic side view illustrating the activation of       If for instance the active application handles a picture, then
a function;                                                        25   the icons that are shown when the first function is activated
   FIG. 3 is a schematic illustration of a first function;              can be services such as "save to disk', 'send as SMS, or
   FIG. 4 is a schematic side view illustrating the selection of        “delete' and they can be settings such as “resolution'.
a service or setting represented by an icon;                            “colour, or “brightness'.
  FIG. 5 is a schematic illustration of a second function;                 If no application is currently active on the computer unit,
  FIG. 6 is a schematic side view illustrating the selection of    30   then the icons 211, 212, 213, 214, 215, 216 are adapted to
a third function;                                                       represent services or settings of the operations system of the
  FIG. 7 is a schematic illustration of an application or file;         computer unit, such as background picture, clock, alarm 215,
  FIG. 8 is a schematic illustration on how navigation is               users 213, help 211, etc.
performed:                                                                 FIG. 4 shows that selection of a preferred service or setting
  FIG. 9 is a schematic illustration of how the content of the     35   is done by tapping C, D on corresponding icon 213.
display are is changed;                                                   FIG. 5 shows that if the second function 22 is activated,
   FIG. 10 is a schematic side view further illustrating how            then the display area 3 is adapted to display a keyboard 221
navigation is performed;                                                and a text field 222.
   FIG.11 is a schematic illustration of moving forwards in an            Two different scenarios can be at hand when this function
application;                                                       40   key is activated. A first scenario can be that a text passage in
   FIG. 12 is a schematic illustration of moving backwards in,          the active application is highlighted as the second function is
or closing, an application;                                             activated. If this is the case then the highlighted text passage
  FIG. 13 is a schematic illustration of an enclosure                   is displayed in the text field 222 for editing through the
   FIG. 14 shows a computer readable medium in the form of              keyboard 221.
a solid state memory.                                              45      The highlighted text passage is replaced by the edited text
                                                                        passage when the second function 21 is deactivated.
         DESCRIPTION OF EMBODIMENTSAT                                      A second scenario can be that no text passage in the active
               PRESENT PREFERRED                                        application is highlighted. If this is the case then the text field
                                                                        222 is available for inputting and editing of text through the
  FIG. 1 illustrates a user interface for a mobile handheld 50          keyboard 221.
computer unit. The user interface according to the present           In the case of the latter scenario, the first function 21 can be
invention is specifically adapted to computer units compris activated, or the second function 22 can be closed. If the
ing a touch sensitive area 1, which is divided into a menu area second function 22 is closed then a choice of saving or delet
2 and a display area 3. It should be understood that there are ing the inputted text is given, where the choice of saving the
several different kinds of known touch sensitive displays and 55 inputted text results in an activation of the first function 21.
that the present invention does not depend on what kind of           As the first function 21 is activated with the second func
touch sensitive display that is used in relation to the inventive tion 22 as currently active application the first function 21 will
user interface.                                                   present services or settings available for the inputted text,
   The computer unit is adapted to run several applications Such as saving the inputted text for later use, using the input
simultaneously and to present an active application on top of 60 ted text as telephone number in a telephone application, or
any other application on the display area 3. It should be sending the inputted text as message in communications
understood that by simultaneously it is meant any technology application, Such as e-mail, SMS, or fax.
that will make it appear to a user of the computer unit that         FIG. 6 shows that if the third function 23 is activated, then
applications are run simultaneously and that the present the display area 3 is adapted to display a list 231 with a library
invention does not depend on how this is realised, whether it 65 of available applications and files on the computer unit.
is through time-sharing of one processor, parallel use of sev        A selection of an application will start the application, and
eral processors, or any other technique.                          a selection of a file will open the file in an application intended
              Case 6:20-cv-00507 Document 1-1 Filed 06/08/20 Page 10 of 11


                                                        US 8,095,879 B2
                              5                                                                          6
for the file. The name of a selected file can be edited by                 the middle of the menu area 2, and the representation of the
activation of the second function 22 as the file is highlighted.           third function 23 is positioned at the right side of the menu
   FIG. 7 shows that a selection of an application or a file is            area 2.
done by moving E the object 4 so that the representation of                   As shown in FIG. 13, the present invention relates to a user
desired application or file is highlighted, removing F the            5    interface for a hand held mobile unit that preferably can be
object 4 from the touch sensitive area 1, and then tapping G,              manageable with one hand. Hence the present invention
H on the touch sensitive area 1.                                           teaches that the user interface is adapted to a touch sensitive
   An application or file is highlighted by placing some kind              area 1 with a size that is in the order of 2-3 inches, meaning the
ofmarking 232 on the representation of the application or file.       10
                                                                           diagonal distance W between two corners of the touch sensi
This marking can be done in different ways, for example by                 tive area 1.
putting a frame around the representation of the application or               The user interface is adapted to be operated by one hand,
file, as shown in the figure, or by inverting the representation           where the object 4 can be a finger, such as the thumb shown in
of the application or file.                                                the figures, of a user of the computer unit. It should be under
   It should be understood that all lists in the computer unit,       15   stood though that the present invention might also be used
Such as a list of contact information in an address book, a list           with another object, Such as a pen or other pointing device.
of e-mail messages in a mailbox, or a telephone log, can be                   According to one preferred embodiment of the present
managed in the above described manner.                                     invention the computer unit is covered with an enclosure 5,
   The list 231 can be adapted to present only files or only               which is provided with an opening 51 for the display area 3.
applications. In this case, the top area of the list 231 can               and where the representations of the menu area 2 is printed on
present a field 233 through which the content of the list 231              top of the enclosure 5. It should be understood that the open
can be altered. If the list only presents files, then the field 233        ing 51 might be a transparent part of the enclosure 5 or that it
can display a representation of a task manager and a selection             might be an open aperture depending on among other things
of the field 233 will cause the list 231 to after to present only          technical considerations pertaining to the touch sensitive area
applications, and if the list 231 only presents applications,         25   1.
then the field 233 displays a representation of a file manager                This makes it possible to allow the enclosure 5 to be remov
and a selection of the field 233 will cause the list 231 to after          able and exchangeable.
and present only files.                                                       FIG. 14 shows a computer readable medium, in the figure
  FIG. 8 shows that navigation in the list is performed by                 schematically shown as a solid-state memory 61. A computer
moving the object 4 in a direction I towards the top 231a of the      30   program product is stored within the computer readable
list 231 or towards J the bottom 231b of the list 231. This                medium. This computer program product comprises com
movement I, J of the object 4 will cause the marking 232 to                puter readable code 62, which, when read by a computer 6,
move K, L in the same direction. The speed of the movement                 will make it possible for the computer 6 to present a user
K, L of the marking 232 is lower than the speed of the                     interface according to the present invention.
movement I, J of the object 4.                                        35      The present invention also teaches that the computer pro
   FIG.9 shows that if the number of applications and/or files             gram product is adapted to function as a shell upon an opera
in the list 231 exceeds the number of applications and/or files            tions system.
that can be presented on the display area 3, and if the object 4                It will be understood that the invention is not restricted to
is moved to the top or bottom position of the display area, then           the aforedescribed and illustrated exemplifying embodiments
lifted, replaced on the display area, and then again moved to         40   thereof, and that these embodiments can be modified within
the top or bottom of the display area, then the content of the             the scope of the inventive concept illustrated in the accompa
display area will be replaced one whole page, meaning that if              nying Claims.
the object 4 is positioned N at the bottom 3b of the display
area 3, then lifted, replaced on the display area 3, and then                   The invention claimed is:
again moved Mto the bottom 3b of the display area 3, then the         45      1. A non-transitory computer readable medium storing a
content 31 of the display area 3 will be replaced P by the                 computer program with computer program code, which,
following applications and/or files 32 in the list 231. In the             when read by a mobile handheld computer unit, allows the
same way, but not shown in the figure, if the object is posi               computer to present a user interface for the mobile handheld
tioned at the top of the display area, then lifted, replaced on            computer unit, the user interface comprising:
the display area 3, and then again moved to the top of the            50     a touch sensitive area in which a representation of a func
display area, the content of the display area will be replaced                   tion is provided, wherein the representation consists of
by the preceding applications and/or files in the list.                          only one option for activating the function and wherein
   FIG. 10 shows that if the object 4 is removed Q from a first                  the function is activated by a multi-step operation com
position 33 on the display area 3 and then replaced R, Son a                     prising (i) an object touching the touch sensitive area at
second position 34 on the display area 3, then the navigation         55         a location where the representation is provided and then
can be continued T from the second position 34.                                  (ii) the object gliding along the touch sensitive area away
   FIG. 11 shows that moving U the object 4 from the left of                     from the touched location, wherein the representation of
the display area 3 to the right of the display area 3 moves the                  the function is not relocated or duplicated during the
active application, function, service or setting on one step                     gliding.
forwards. FIG. 12 shows that, in a similar manner, the active         60     2. The computer readable medium of claim 1, wherein the
application, function, service or setting is closed or backed              function, when activated, causes the user interface to display
one step by moving V the object 4 from the right of the display            icons representing different services or settings for a currently
area 3 to the left of the display area 3.                                  active application.
   As shown in FIG. 1, the menu area 2 is positioned at the                  3. The computer readable medium of claim 2, wherein the
bottom of the touch sensitive area 1. The representation of the       65   user interface is characterised in, that a selection of a pre
first function 21 is positioned at the left side of the menu area          ferred service or setting is done by tapping on a display icon
2, the representation of the second function 22 is positioned at           corresponding to the preferred service or setting.
             Case 6:20-cv-00507 Document 1-1 Filed 06/08/20 Page 11 of 11


                                                      US 8,095,879 B2
                                  7                                                                   8
   4. The computer readable medium of claim 1, wherein the tive area to the top or bottom of said touch sensitive area, then
function, when activated, causes the user interface to display (ii) raised above said touch sensitive area, then (iii) replaced
a keyboard and a text field.                                          on said touch sensitive area, and then (iv) again glided along
   5. The computer readable medium of claim 4, wherein said said touch sensitive area to the top or bottom of said touch
text field is used for inputting and editing of text through said 5 sensitive area, said list navigation pages the content of said
keyboard.                                                             list up or down by one whole page.
   6. The computer readable medium of claim 1, wherein the               11. The computer readable medium of claim 10, wherein
function, when activated, causes the user interface to display the user interface is characterised in, that if the object is raised
a list with a library of available applications and files on the from any first position on said touch sensitive area and then
mobile handheld computer unit.                                     10 replaced on any second position on said touch sensitive area,
   7. The computer readable medium of claim 6, wherein the said list navigation can be continued from said second posi
user interface is characterised in, that a selection of an appli tion.
cation or file is done by gliding the object along said touch            12. The computer readable medium of claim 1, wherein the
sensitive area so that a representation of a desired one of said user interface is characterised in, that an active application,
application or file is highlighted, raising said object from said 15 function, service or setting is advanced one step by gliding the
touch sensitive area, and then tapping on said touch sensitive object along the touch sensitive area from left to right, and
aca.                                                                  that the active application, function, service or setting is
   8. The computer readable medium of claim 7, wherein the closed or backed one step by gliding the object along the
user interface is characterised in, that at any given time said touch sensitive area from right to left.
list presents only files or only applications, and that an area of       13. The computer readable medium of claim 1, wherein the
said list presents a field through which said list can be user interface is characterised in, that said representation of
changed from presenting files to presenting applications, or said function is located at the bottom of said touch sensitive
from presenting applications to presenting files.                     aca.
   9. The computer readable medium of claim 7, wherein the               14. The computer readable medium of claim 1, wherein the
user interface is characterised in, that, one item in said list is 25 touch sensitive area is 2-3 inches in diagonal dimension.
highlighted by a moveable marking, and the user interface                15. The computer readable medium of claim 1, character
enables list navigation whereby gliding the object along the ised in, that said computer program code is adapted to func
touch sensitive area in a direction towards the top of said list tion as a shell upon an operating system.
or towards the bottom of said list causes said marking to move           16. The computer readable medium of claim 1, wherein the
in the same direction without scrolling the list.                  30 representation is finger-sized.
   10. The computer readable medium of claim 9, wherein the              17. The computer readable medium of claim 1, wherein the
user interface is characterised in, that, if the number of appli location where the representation is provided does not pro
cations or files in said list exceeds the number of applications vide touch functionality for a different function.
or files that can be presented on said touch sensitive area as
content, and if the object is (i) glided along said touch sensi                               k  k    k  k   k
